Citation Nr: 1037982	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right foot.

2. Entitlement to an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left foot.

3. Entitlement to a rating for total disability due to individual 
unemployability (TDIU).


REPRESENTATION

Veterans represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter and AJ
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  
He is the recipient of the Combat Infantryman Badge and the 
Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in August 2006 and January 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  

The Board observes that the original claims for higher initial 
ratings for service-connected peripheral neuropathy of the right 
and left lower extremities were denied in the August 2006 rating 
decision.  Thereafter, the Veteran requested reconsideration of 
the claim and the issues were readjudicated in the January 2007 
rating decision.  The Veteran then filed a timely notice of 
disagreement (NOD).  Although the Veteran specifically addressed 
the January 2007 rating decision in his NOD, the NOD was also 
timely with the August 2006 rating decision.  Therefore, the 
Board determines that the August 2006 rating decision is on 
appeal with regard to the Veteran's increased rating claims for 
his peripheral neuropathy.  See Jennings v. Mansfield, 509 F.3d 
1362 (2007) (a claim becomes final and subject to a motion to 
reopen only after the period for appeal has run, and any interim 
submissions before finality must be considered by the VA as part 
of the original claim).

In March 2007, the Veteran and a friend, AJ, testified at a 
hearing before a Decision Review Officer, sitting at the RO.  The 
Veteran and his daughter testified at a videoconference hearing 
before the undersigned Veterans Law Judge in March 2008.  
Transcripts of these hearings are associated with the claims 
file.

Subsequent to the last adjudication of the claims, the Veteran 
submitted voluminous private treatment records and VA treatment 
records.  See 38 C.F.R. § 20.1304 (2009).  The Board notes that 
the Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board may 
properly consider such evidence in rendering its decision.


FINDINGS OF FACT

1. Throughout the appeal service-connected peripheral neuropathy 
of the right foot is productive of diminished sensation on the 
dorsum of the foot and toes, which results in a mild to moderate 
impairment of function. 

2. Throughout the appeal service-connected peripheral neuropathy 
of the left foot is productive of diminished sensation on the 
dorsum of the foot and toes, which results in a mild to moderate 
impairment of function. 

3. Service connection is in effect for PTSD, evaluated as 30 
percent disabling; peripheral neuropathy of the right and left 
foot, each evaluated as 20 percent disabling;  hypertension, 
diabetes mellitus, grenade fragment wound, scars of the right 
flank, and tinnitus, each evaluated as 10 percent disabling; and 
tinea-like lesions on the neck and scar of the right buttock, 
evaluated noncompensably.  

4. The Veteran has one service-connected disability evaluated as 
at least 40 percent disabling and a total combined rating of 80 
percent.  

5. The Veteran is unable to obtain or maintain substantially 
gainful employment due solely to service-connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent throughout 
the appeal, but no greater, for service-connected peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 
7913-8521 (2009).
2. The criteria for an initial rating of 20 percent throughout 
the appeal, but no greater, for service-connected peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 
7913-8521 (2009).

3. The criteria for entitlement to a TDIU rating have been met.  
38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
July 2008.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand 
was to achieve further development of the claims, namely to 
schedule a VA examination for the Veteran's peripheral neuropathy 
rating claims, and to allow for adjudication of an intertwined 
claim for an increased rating for service-connected PTSD.  A 
review of the post remand record shows that a VA examination was 
performed in February 2009, and the PTSD rating claim was 
adjudicated in a May 2009 rating decision.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders in the July 2008 remand, and that the Board may 
now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

As the Board's decision herein to grant entitlement to a TDIU 
rating is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)) and the implementing 
regulations as to that claim.  
With respect to the initial rating claims, the VCAA imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her claim 
and to assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in March 2006 with regard to his service connection claim, 
prior to the initial unfavorable AOJ decision issued in August 
2006.  An additional letter was sent in August 2006, which was 
relevant to the initial rating claims, and which specifically 
addressed the evidence necessary to substantiate disability 
ratings and effective dates.

In reviewing the claims file, the Board observes that the pre-
adjudicatory VCAA notice issued in March 2006 informed the 
Veteran of the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claims, and 
his and VA's obligations in providing such evidence for 
consideration.  With regard to the initial rating claims, such 
claims are generally considered to be "downstream" issues from 
the original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is not 
required when the Veteran was provided adequate VCAA notice 
following receipt of the original claim.  See VAOPGCPREC 8-2003.  
Further, where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
In this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); 
see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  
Nevertheless, the Board notes that no prejudice to the Veteran 
has resulted from the inadequate timing of the notice with 
respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, the Board observes that, as a matter 
of law, providing the Veteran with VCAA-compliant notice prior to 
a readjudication "cures" any timing problem resulting from any 
deficiency in notice content or the lack of notice prior to an 
initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate VCAA 
notice.  See Mayfield, 499 F. 3d.  In the present case, the Board 
observes that, after the August 2006 VCAA letter, the Veteran's 
initial rating claims were readjudicated multiple times in SOCs 
and SSOCs.  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield, 444 F.3d at 1333 (Fed. Cir. 2006).  Based on the above, 
the Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, and the reports of March 2006, 
September 2006, and February 2009 VA examinations were reviewed 
by both the AOJ and the Board in connection with adjudication of 
his claims. 

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, each examiner reviewed the claims 
file, noting relevant documents and findings, documented the 
Veteran's subjective complaints and medical history, and 
evaluated the Veteran.  Thereafter, in the reports, they provided 
information sufficient in detail and relevance to the rating 
criteria to allow for determination of the appropriate disability 
rating.  Nothing suggests that the examiners' findings were 
inconsistent with the medical history outlined in the claims file 
or not representative of the severity of the Veteran's service-
connected disabilities.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.




II. Initial Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's service-connected neurological disabilities.  Also, in 
Fenderson, the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the Veteran's service-connected 
disabilities.

The Veteran's service-connected peripheral neuropathy of the 
right and left foot have each been assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 7913-8525 (2009).  
The Veteran contends that his symptomology is worse than is 
contemplated under such ratings.  Specifically, he contends that 
the pain, numbness, inability to sit/stand for long periods or 
walk for more than two blocks demonstrates a severe disability.  
Therefore, he argues that higher ratings should be assigned.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  

Diagnostic Code 7913 pertains to diabetes mellitus.  The 
Veteran's peripheral neuropathy of the bilateral feet is 
associated with his service-connected diabetes mellitus, which is 
currently evaluated as 10 percent disabling.  The rating for that 
disability is not on appeal.  However, Diagnostic Code 7913, Note 
(1) indicates that compensable complications of diabetes mellitus 
are to be evaluated separately unless they are used to support a 
100 percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  

Thus, as the Veteran's service-connected peripheral neuropathy is 
deemed a complication of his diabetes mellitus, these 
disabilities are rated under Diagnostic Code 7913.  However, the 
severity of the service-connected peripheral neuropathy is 
ascertained in accordance with the rating criteria relevant to 
neurological disabilities.  Therefore, the Board will not further 
discuss the rating criteria set forth in Diagnostic Code 7913.

Neurological disorders are ordinarily to be rated in proportion 
to the impairment of motor, sensory, or mental function.  In 
rating peripheral nerve injuries and their residuals, attention 
is given to the site and character of the injury, and the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (2009).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis for a particular nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, moderate degree.  When the involvement is bilateral, the 
ratings should be combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8530 
(2009).  Diagnostic Codes 8521 to 8525 apply to nerves that 
affect the feet. 

Under Diagnostic Code 8521 for paralysis of the external 
popliteal nerve (common peroneal), a 10 percent rating is 
warranted for mild incomplete paralysis.  A 20 percent rating is 
warranted for moderate incomplete paralysis.  A 30 percent rating 
is warranted for severe incomplete paralysis.  A 40 percent 
rating is warranted for complete paralysis.  Complete paralysis 
consists of foot drop and slight drop of the first phalanges of 
all toes; inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of proximal phalanges of toes; loss of abduction 
of the foot; weakened adduction weakened; and anesthesia covers 
entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521 (2009). 

Pursuant to Diagnostic Code 8522 for paralysis of the 
musculocutaneous nerve (superficial peroneal), a noncompensable 
rating is warranted for mild incomplete paralysis.  A 10 percent 
rating is warranted for moderate incomplete paralysis.  A 20 
percent rating is warranted for severe incomplete paralysis.  A 
30 percent rating is warranted for complete paralysis.  Complete 
paralysis results in weakened eversion of the foot.  38 C.F.R. § 
4.124a, Diagnostic Code 8522 (2009).

Under Diagnostic Code 8523 for paralysis of the anterior tibial 
nerve (deep peroneal), a noncompensable rating is warranted for 
mild incomplete paralysis of the anterior tibial nerve.  A 10 
percent disability rating is warranted for moderate incomplete 
paralysis.  A 20 percent evaluation is warranted for severe 
incomplete paralysis.  Complete paralysis results in lost dorsal 
flexion of the foot.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8522 (2009).

Diagnostic Code 8524, for paralysis of the internal popliteal 
nerve (tibial), provides that a 10 percent rating is warranted 
for mild incomplete paralysis.  A 20 percent rating is warranted 
for moderate incomplete paralysis.  A 30 percent rating is 
warranted for severe incomplete paralysis.  A 40 percent rating 
is warranted for complete paralysis.  Complete paralysis consists 
of lost plantar flexion; frank adduction of the foot impossible; 
flexion and separation of the toes abolished; inability to move 
any muscle of the sole of the foot; and, in lesions of the nerve 
high in the popliteal fossa, lost plantar flexion of the foot.  
38 C.F.R. § 4.124a, Diagnostic Code 8524 (2009).

Diagnostic Code 8525 contemplates paralysis or incomplete 
paralysis of the tibial nerve.  Moderate or mild incomplete 
paralysis warrants a 10 percent rating.  Severe incomplete 
paralysis warrants a 20 percent rating.  For complete paralysis 
of this nerve, a 30 percent rating is warranted.  Complete 
paralysis involves paralysis of all of the muscles of the sole of 
the foot, frequently with painful paralysis of a causalgic 
nature; where the toes cannot be flexed, adduction is weakened 
and plantar flexion is impaired.  38 C.F.R. § 4.124a, Diagnostic 
Code 8525 (2009).

Relevant evidence consists of multiple private and VA treatment 
records and the reports of May 2006, September 2006, and February 
2009 VA examinations.  Treatment records and VA examination 
reports from throughout the appeal period reflect complaints of 
diminished sensation, numbness, tingling, and pain in both feet.  
Additionally, both the Veteran and his spouse have indicated that 
he trips and falls due to the numbness in his feet.

At the May 2006 VA examination, objective examination revealed 
grossly intact and symmetric sensation except for the toes on 
both feet, where the Veteran was virtually unable to feel 
monofilament, cold, or vibratory stimuli.  The examiner stated 
that the peripheral neuropathy of the bilateral feet had a slight 
to moderate impact on functionality.  

The September 2006 VA examiner stated that multiple nerves 
affecting the feet were involved.  Sensation was grossly absent 
from the forefeet.  However, the Veteran was able to rise up on 
toes, rock back on heels, and walk several steps without 
difficulty.  He could not tandem walk without loss of balance.  
The examiner reported a moderate impact on functionality. 

Dr. BC, in September 2007, stated that there was decreased 
sensation in the right leg from the knee down and from the ankles 
down bilaterally.  The left lower calf was atrophied.  Pulses 
were 1 over 4 bilaterally.  The Veteran was reportedly unable to 
walk on heels and toes.  
     
In February 2009, the VA examiner stated that multiple sensory 
nerves were involved and that there were sensory abnormalities in 
the balls, toes, and heels of both feet.  He reported that 
monofilament testing was inconsistent on the dorsum of both feet 
and from lower legs to ankles.  Normal findings were present from 
the ankles proximally.  Strength was 5/5 and pulses were 2+.  The 
examiner indicated that the functional impact was mild. 

After a careful review of the relevant evidence, the Board first 
determines that the Veteran's service-connected peripheral 
neuropathy of the right and left feet is more appropriately rated 
under Diagnostic Code 8521.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the precise nerves involved in the Veteran's 
service-connected peripheral neuropathy have not been identified, 
and it appears that multiple nerves are affected; however, 
ratings for each nerve under each diagnostic code would be 
pyramiding.  38 C.F.R. § 4.14.  The definition of complete 
paralysis for Diagnostic Code 8525 discusses paralysis of the 
muscles of the foot and loss of movement, whereas complete 
paralysis under Diagnostic Code 8521 includes anesthesia of the 
dorsum of the feet.  The Board observes that the Veteran's 
primary symptoms are loss of sensation of the dorsum of the feet 
and toes and numbness, tingling, and pain in both feet.  Thus, 
the Board determines that the Veteran's symptoms are better 
represented by Diagnostic Code 8521.  

After contemplating the evidence of record in light of the 
aforementioned change in diagnostic code, the Board determines 
that a rating of 20 percent each, but no greater, is warranted 
for the Veteran's service-connected peripheral neuropathy of the 
right and left foot.  The Board notes that the involvement is 
only sensory, and that purely sensory involvement is to be rated 
as a moderate disability at most.  The Veteran's impairment has 
been stated to be mild, slight to moderate, and moderate, based 
on essentially the same symptomatology.  The Board determines, 
therefore, that the evidence of the degree of impairment the 
Veteran experiences is in equipoise.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the 
doubt to the Veteran, the Board concludes that the Veteran 
suffers a moderate impairment of functioning.  

Under Diagnostic Code 8521, moderate incomplete paralysis 
warrants a 20 percent rating.  Accordingly, the Board assigns a 
20 percent rating for service-connected peripheral neuropathy of 
the right foot and a 20 percent rating for service-connected 
peripheral neuropathy of the left foot.  However, a rating in 
excess of 20 percent is not warranted for either service-
connected disability.  
 
As discussed, sensory involvement is to be rated as moderate at 
the most.  With the exception of Dr. BC's September 2007 
treatment note, which says that the Veteran could not heel or toe 
walk, no apparent motor deficits were documented.  Upon VA 
examination, the Veteran was able to walk on heels and toes.  
Further, the Veteran is able to walk at least one to two blocks, 
which belies motor impairment.  Finally, the Board acknowledges 
that the Veteran reportedly trips and falls because he is unable 
to feel his feet, particularly on concrete surfaces.  However, 
the Board notes that the VA examiners were all aware of this 
concern, as are the Veteran's private physicians, but no 
competent medical professional suggests that the Veteran's 
service-connected neurological disabilities cause loss of motor 
function.  Moreover, the Board observes that an April 2007 
physical rehabilitation physician determined that the Veteran 
should be capable of walking and exercising outside his home 
without difficulty.  For these reasons, the Board determines that 
ratings in excess of 20 percent each for service-connected 
peripheral neuropathy of the right and left foot are not more 
closely approximated by the evidence.  

As reflected by the above discussion, the Board has considered 
the Veteran's own statements regarding the claimed severity of 
his service-connected peripheral neuropathy.  However, only those 
with specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of the severity of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In 
the present case, the Board finds no evidence that the Veteran's 
service-connected right or left foot peripheral neuropathy 
presents such an unusual or exceptional disability picture at any 
time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The Veteran's symptoms are contemplated in the rating schedule, 
and although there is reference to impairment of the Veteran's 
ability to stand and sit, which affects his work, the record does 
not establish that this impairment is outside that considered in 
the scheduler rating criteria.  Accordingly, the Board determines 
that referral for an extra-schedular rating is not warranted. 

IV. TDIU rating 

The Veteran contends that his service-connected peripheral 
neuropathy of the bilateral feet and service-connected PTSD 
render him unemployable.  As such, he claims that he is entitled 
to a TDIU rating.  He does not contend, nor does the evidence 
suggest, that his service-connected hypertension, diabetes 
mellitus, left arm grenade fragment wound, scars of the right 
flank, tinnitus, neck lesions, or scar of the right buttock 
impact his employability. 

A total disability evaluation may be assigned where the schedular 
evaluation is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  
For purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the following 
disabilities will be considered one disability: (1) disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in 
VA regulations.  For a veteran to prevail on a claim based on 
unemployability, the record must reflect some factor which takes 
the claimant's case outside the norm for such a veteran and not 
just that the Veteran is unemployed or has difficulty finding 
employment.  Marginal employment is not substantially gainful 
employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 
4.16(a), marginal employment generally shall be deemed to exist 
when a veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  However, 
consideration shall be given in all claims to the nature of the 
employment and the reasons for termination.  Id. 

Service connection is in effect for PTSD, evaluated as 30 percent 
disabling; peripheral neuropathy of the right and left foot, 
evaluated as 20 percent each;  hypertension, diabetes mellitus, 
grenade fragment wound, scars of the right flank, and tinnitus, 
each evaluated as 10 percent disabling; and tinea-like lesions on 
the neck and scar of the right buttock, evaluated noncompensably.  
The Veteran's service-connected peripheral neuropathy of the 
lower extremities constitutes one disability, and the Board also 
observes that these service-connected disabilities are of common 
etiology with the service-connected diabetes mellitus.  The 
combined rating for the service-connected peripheral neuropathy 
disabilities is 40 percent, and with the diabetes mellitus, the 
combined rating is 50 percent.  Therefore, for TDIU purposes, the 
Veteran has one disability rated as at least 40 percent 
disabling, and his total combined rating is 80 percent.  38 
C.F.R. § 4.25.  Consequently, the Veteran meets the threshold 
criteria for a TDIU rating.  

The record reflects that the Veteran stopped working in August 
2005.  He was diagnosed and treated for liver cancer at that 
time.  Prior to August 2005, he was employed as an electrician 
with the same company for almost 30 years.  The Veteran has not 
resumed employment.  

With respect to the question of whether the Veteran is unable to 
obtain or maintain substantially gainful employment secondary to 
his service-connected disabilities, the Board observes that there 
are conflicting opinions of record.  The Board must determine, as 
a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have the 
same probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Several VA examiners have addressed the question of employability 
in this case.  The September 2006 VA examiner indicated that, 
from a physical health standpoint, it was at least as likely as 
not that the Veteran would be able to sustain sedentary 
employment.  Additionally, the February 2009 VA examiner opined 
that employment was not precluded, but acknowledged that the 
Veteran would have difficulty with a position that required him 
to be on his feet.  A February 2009 VA psychiatric examiner also 
reported that the Veteran would have difficulty in a chaotic, 
noisy environment where he had to work closely with others, but 
that he was not unemployable due to his service-connected PTSD.  

In contrast to these opinions, the Veteran has submitted a noted 
from SEB and several statements from Dr. BC that are in his 
favor.  The statement from SEB does not reflect whether she is a 
medical professional, but does show that she is employed at a VA 
medical center.  SEB indicates that the Veteran is unemployable, 
citing the Veteran's service-connected peripheral neuropathy and 
diabetes mellitus as two of the causes of the unemployability, 
along with multiple nonservice-connected disabilities.  

Dr. BC has indicated that because of his painful feet the Veteran 
had not been employed for the year prior to August 2006.  In 
January 2007, he stated that the Veteran cannot stand on his feet 
and that his foot pain and neuropathy are such that he is unable 
to be employed.  A September 2007 treatment report shows that Dr. 
BC feels that employment was not possible at that time because of 
the peripheral neuropathy.  Finally, in October 2007, he stated 
that the Veteran cannot work eight hours per day at a desk 
because he cannot sit more than 20 to 30 minutes at a time due to 
pain and cramping in his legs from the peripheral neuropathy.  He 
concluded, therefore, that a sedentary job was not feasible. 

None of the above opinions includes a detailed rationale.  
Further, none of the opinions addresses the Veteran's full work 
and employment history.  The Board observes that the Veteran was 
employed as an electrician for almost 30 years, which was not 
sedentary employment.  The February 2009 VA examiner specifically 
stated that a position in which the Veteran had to be on his feet 
would be difficult for him.  The VA examiners who state that the 
Veteran could maintain sedentary employment do not discuss the 
type of sedentary employment for which the Veteran could be 
qualified.  Moreover, Dr. BC, one of the Veteran's treating 
physicians, has indicated that even sedentary employment would be 
precluded by the Veteran's peripheral neuropathy symptoms.  

In light of the above, the Board determines that the competent 
evidence addressing whether the Veteran is unemployable due 
solely to service-connected disabilities is in equipoise.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert at 
53.  Therefore, affording the benefit of the doubt to the 
Veteran, entitlement to a TDIU rating is granted.


ORDER

An initial rating of 20 percent throughout the appeal, but no 
greater, for service-connected peripheral neuropathy of the right 
foot is granted.

An initial rating of 20 percent throughout the appeal, but no 
greater, for service-connected peripheral neuropathy of the left 
foot is granted.

Entitlement to a TDIU rating is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


